Case 5:20-cv-00487-DAE Document1 Filed 04/20/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

JOSEPH OLAN,
Plaintiff,

v. Civil Action No. ZO — 4 3]

UVALDE CONSOLIDATED ISD,

Defendant.

 

PLAINTIFF JOSEPH OLAN’S ORIGINAL COMPLAINT
AND JURY DEMAND

 

Plaintiff Joseph Olan was employed by Uvalde Consolidated ISD. This is an action for
disability discrimination under the Americans with Disabilities Act (ADA) and the Texas
Commission on Human Rights Act (TCHRA) as well as for violations of the Family and Medical
Leave Act (FMLA).

Parties
as Plaintiff Joseph Olan is an individual! residing at 47 Briar Crown, Uvalde, Texas
78801. He may be served with papers in this case through the undersigned counsel.
2. Defendant Uvalde Consolidated ISD is a school district organized under the laws
of the State of Texas. It maintains its principal place of business at 1000 N. Getty St, Uvalde,
Texas 78801. It may be served with process through its Superintendent, Hal Harrell, ed. D., at

1000 N. Getty St., Uvalde, Texas 78801.
Case 5:20-cv-00487-DAE Document 1 Filed 04/20/20 Page 2 of 9

Jurisdiction and Venue

3. The Court possesses subject matter jurisdiction over this case because Plaintiff's
claims are brought under federal statutes, the ADA and the FMLA. The Court possesses
supplemental jurisdiction over Plaintiff's claim under the TCHRA. The Court possesses personal
jurisdiction over Defendant because Defendant constantly conducts business in Texas and
maintains offices in Texas. Venue is proper in the Western District of Texas because all of the
events giving rise to Plaintiff's claims occurred within the geographic confines of the San Antonio
Division.

Factual Background

4, He is an Army veteran and is classified as seventy percent disabled, primarily due
to conditions related to his lumbar spine. He has undergone several back surgeries over the years.

5. Plaintiff commenced employment with Defendant in August 2017. Plaintiff was
hired as the Academic Dean at Uvalde High School (UHS)

6. As evidenced by his outstanding performance evaluations, Plaintiff never had any
performance issues while working for Defendant. He even received the award “employee of the
month” for the whole district in December of 2017.

7. On November 10, 2018, Plaintiff woke up with excruciating back pain. Prior to
this time, he had never requested a leave from Defendant. That same day, he went to the hospital
in Uvalde and was admitted until November 14, 2018. In December, he received continuing
treatment at the VA in Kerrville, where he was advised that he may require surgery to relieve the
stenosis that was causing him intense pain. Plaintiff informed Defendant that he may need surgery.

He started using a cane at work to ambulate.
!

Case 5:20-cv-00487-DAE Document1 Filed 04/20/20 Page 3 of 9

8. In the same month, the Deputy Assistant Superintendent, Mr. Rodriguez, warned
Plaintiff, “You need to take care of yourself. Any of us can be replaced.” He was referencing my
cane and my health situation. Plaintiff took this to mean that his disability alone—and not my
work performance—could cause him to be:replaced.

9. Between mid- November 2018 and March 2019, Plaintiff was on intermittent
FMLA. His surgery was eventually scheduled for March 28, 2019, and he fully informed
Defendant’s management of his need for surgery and when he expected to be out. Plaintiff also
requested continuous FMLA leave for his surgery and convalescence.

10. On March 19, 2019, Plaintiff had a meeting with HR Asst. Superintendent Ms.
Reavis and the superintendent, Dr. Harrell, principally to continue discussing unanswered
questions that Plaintiff needed answered by administration in order to prepare the master schedule
and other issues that were affecting academics for the current and upcoming school year. Plaintiff
asked Dr. Harrell whether he (Plaintiff) would be returning to his position as academic dean. This
decision should have been made by this time, but telling, Dr. Harrell deflected and responded that
he was not sure, which Plaintiff took as an indication that he would not likely be reappointed to
this position. Needing to remain employed because he desperately needed health insurance,
Plaintiff identified other position he would be willing to take, although he clearly wanted to remain
in the academic dean position if allowed to do so. Dr. Harrell was again noncommittal, stating
only that he would keep them “in mind.” Plaintiff left the meeting firmly believing that he would
not be reappointed as academic dean for the following school year and that he would likely be
transferred to some position in the district (just like the Principal, Ms. Sandoval and even the Vice

principal, Ms. Cardenas).
Case 5:20-cv-00487-DAE Document 1 Filed 04/20/20 Page 4 of 9

11. On March 20, 2019, there was a faculty meeting at the high school. At the end of
the meeting, Plaintiff addressed the staff that day—as he believed it might be the last time he saw
the staff as a group since he was scheduled to have surgery the following week (March 28"),
Plaintiff told the assembled staff that he was about to have major back surgery and that after his
surgery, he would not likely be returning as academic dean the following school year because he
would likely be transferred to another position. Plaintiff thanked the staff for their hard work
during the school year and told them that he would remain in touch. At no time in this meeting
did Plaintiff advise the other staff members that he was not returning the following year or that
word got back to Dr. Harrell regarding Plaintiffs remarks at the faculty meeting.

12. On the following day, March 21, 2019, Plaintiff was summoned to a meeting with
Mr. Harrell and other members of administration. Plaintiff was vigorously questioned why he
stated in the meeting that his contract was not being renewed. Plaintiff denied stating such, and
explained he had informed the staff that he was not likely returning as academic dean. Plaintiff
stated that he was simply trying to be transparent, as Mr. Harrell had refused to confirm that he
would be returning as the academic dean. Tellingly, Ms. Beth Reavis, the Assistant Superintendent
for Human Resources, proposed that Plaintiff rectify the situation by announcing that he was not
returning the next school year due to his health. Plaintiff protested. Finally, Plaintiff was
instructed to re-address the staff and advise them that he asked to transfer to another position.

13. Plaintiff was then asked to readdress the staff again and to let them know that he
was not being removed as academic dean. Plaintiff was perplexed because, just two days before,
Mr. Harrell had flatly refused to confirm that Plaintiff would be returning as academic dean.

14. Shortly after my meeting with the superintendent, Plaintiff went to see the school

nurse because he felt ill and believed his blood pressure was high, likely due to being off his pain
j
Case 5:20-cv-00487-DAE Document 1 Filed 04/20/20 Page 5 of 9

medications in anticipation of surgery. The nurse confirmed that Plaintiff's blood pressure was
high and sent him home. Consequently, Plaintiff did not address the staff that day. However,
before leaving campus, Plaintiff sent Ms. Sandoval’s administrative assistant (Ms. Yoli) an email
for Ms. Sandoval’s approval to be sent to the whole staff. Plaintiff wrote the email to appease Mr.
Harrell and Ms. Reavis. This email stated that he had met with Mr. Harrell and Ms. Reavis to
discuss his position and the possibility of transferring to another position with the District,
including the possibility of serving as a teacher or perhaps another position.

15. Plaintiff learned from co-workers that Mr. Harrell conducted a meeting with the
whole staff that same day to discuss the various timeframes when the District informs employees
regarding renewal, nonrenewal, and transfers. Plaintiff went on continuous FMLA in preparation
for his surgery.

16. Plaintiff underwent his surgery as planned on March 28. Then, on April 12, while
he remained on FMLA leave, Plaintiff received notice from Dr. Harrell indicating Dr. Harrell’s
intention to recommend termination of Plaintiff s employment effective at the end of the school
year. On April 24, Mr. Harrell sent Plaintiff an email stating that “it was in the best interest of the
district to recommend termination of your probationary contract for reasons including but not
limited to your inability to work with supervisors and co-workers” and informing Plaintiff that the
Board had voted unanimously on April 15 to terminate Plaintiff's contract “for good cause.” In
point of fact, as the evidence clearly establishes, Plaintiff had no trouble working with supervisors
and co-workers. On the contrary, Plaintiff had been repeatedly praised not only for his hard work

and diligence but also for his ability to get:along with others.

1
I
Case 5:20-cv-00487-DAE Document 1 Filed 04/20/20 Page 6 of 9

17. | While he was out on FMLA, Plaintiff received emails instructing him to perform
work on behalf of Defendant even though he was on medical leave and even though he had already
been informed that his employment had been terminated.

First Cause of Action: Disability Discrimination and Retaliation
in Violation of the ADA and TCHRA

18. _—_— Plaintiff re-alleges and incorporates by reference Paragraphs | through 17 supra.

19. Defendant is an employer within the meaning of the ADA and TCHRA in that in
each year relevant to this lawsuit, it has employed more than 15 employees in 20 or more calendar
weeks. Likewise, Plaintiff was an employee of Defendant within the meaning of the ADA and
TCHRA.

20. Plaintiff suffers from disabilities relating to his back and spine. These conditions
substantially limit Plaintiff in various major life activities, including but not limited to walking,
standing, lifting, bending, caring for himself, and working, as well as major bodily functions,
including the functioning of his musculoskeletal system. Despite these limitations, Plaintiff is a
qualified individual and was fully capable of performing her job with Defendant. Over the course
of her employment, Plaintiff repeatedly informed Defendant of his disability and actually
submitted FMLA paperwork so that he could be reasonably accommodated in the form intermittent
and then continuous leave due to his disability.

21. On or about April 9, 2019, Defendant gave Plaintiff notice that it intended to
recommend his termination. On April 24, 2019, Defendant was advised that the Board had
approved Mr. Harrell’s recommendation to terminate Plaintiff's employment effective at the end
of the school year. Defendant, through Mr. Harrell, provided Plaintiff with a nonsensical reason
for termination that was in fact a pretext for unlawful disability discrimination and retaliation for

having requested reasonable accommodation in the form of leaves of absence for his disability.
Case 5:20-cv-00487-DAE Document1 Filed 04/20/20 Page 7 of 9

22. By discharging Plaintiff under these circumstances, Defendant unlawfully
discriminated against Plaintiff because of his disability and because he had requested reasonable
accommodation in the form of intermittent and continuous leaves of absence.

23. As a result of Defendant’s illegal discrimination, Plaintiff has suffered, and will
likely continue to suffer in the future, lost wages and benefits. Additionally, Defendant’s illegal
discrimination against Plaintiff has caused Plaintiff emotional distress, mental anguish,
humiliation, embarrassment, damage to reputation, and loss of enjoyment of life. Plaintiff also
sues to recover damages for these injuries. Moreover, because Plaintiff has had to retain legal
counsel to vindicate his rights under the ADA, Plaintiff is entitled to an award of attorney fees and
costs of court.

24. Plaintiff has completed all administrative prerequisites to filing this suit. In this
regard, he timely dual-filed his charge of discrimination with the EEOC and Texas Workforce
Commission—Civil Rights Division. He has filed this lawsuit within 90 days of receiving his
Right to Sue from the EEOC and within two years of dual-filing his charge.

Second Cause of Action: Violations of FMLA (interference and retaliation)

25. Plaintiff re-alleges and incorporates by reference Paragraphs | through 17 supra.

26. In addition, or in the alternative, Plaintiff pleads that Defendant has violated his
rights under the Family and Medical Leave Act.

27. Defendant is an employer within the meaning of the FMLA in that it employs more
than 50 employees within a 75-mile radius of the location where Plaintiff worked for Defendant.
Plaintiff was an eligible employee under the FMLA in that, at the time he requested FMLA as

described above, he had been employed for more than a year and had worked in excess of 1250

hours during the year preceding the commencement of his FMLA leave.
Case 5:20-cv-00487-DAE Document1 Filed 04/20/20 Page 8 of 9

28. Plaintiff properly requested] FMLA—first intermittent leave and then continuous
leave. Plaintiff completed all paperwork necessary for taking FMLA leave. Prior to his
termination from employment, Plaintiff went on intermittent FMLA and then on continuous
FMLA leave for his spinal surgery. However, Plaintiff was not allowed to complete his FMLA
leave, as he was terminated on April 15 effective the end of the school year.

29. Plaintiff contends that Defendant unlawfully interfered with his right to FMLA
leave by terminating his employment for no valid reason prior to Plaintiff completing his FMLA
leave. In fact, the reason given by Defendant for Plaintiff's termination was nonsensical and
pretextual.

30. Pleading in addition, or in the alternative, Plaintiff contends that Defendant
discharged Plaintiff in retaliation for requesting and then taking FMLA-qualifying leave. Plaintiff
pleads that Defendant’s stated reason for discharging Plaintiff was a pretext for unlawful
interference and retaliation with Plaintiff's FMLA rights and for having taken FMLA-qualifying
leave.

Jury Demand

31. Plaintiff demands a trial by jury.

Conclusion and Prayer
32. Plaintiff prays that upon final! judgment she be awarded the following:
a. Lost wages and benefits in the past and in the future;
b. Compensatory damages for emotional distress, mental anguish, humiliation,
embarrassment, damage to reputation; and loss of enjoyment of life (ADA/TCHRA

claims only);
Case 5:20-cv-00487-DAE Document 1 Filed 04/20/20 Page 9 of 9

Exemplary damages;

. Liquidated damages (FMLA claims only)

Attorney fees;
Costs of court;
. Pre- and post-judgment interest; and

. All other relief to which Plaintiff is entitled.

Respectfully submitted,

/s/ Michael V. Galo, Jr.
Michael V. Galo, Jr.
State Bar No. 00790734

- Federal Bar No. 19048

' GALO LAW Firm, P.C.

- 4230 Gardendale, Bldg 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898
Email: mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
JOSEPH OLAN
